Appeal restored, in accordance with stipulation. [See ante, p. 858.] Review by certiorari of a determination of the Water Power and Control Commission, Application No. 1009, dated January 21, 1936. The petitioner sought approval for the taking of additional water supply and sources thereof and constructions in connection therewith, for its Flatbush plant in the borough of Brooklyn in New York city. The Commission found that the plans proposed by the petitioner were not justified by public necessity, and were not just nor equitable to other civil divisions and inhabitants of the State affected thereby, when consideration was given to the present and future necessities of sources of water supply, and denied the application. The evidence warranted the action of the Commission. Determination unanimously confirmed, with fifty dollars costs and disbursements against the petitioner to each party filing a brief. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.